Citation Nr: 0534499	
Decision Date: 12/22/05    Archive Date: 01/10/06

DOCKET NO.  03-26 404	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Pittsburgh, Pennsylvania




THE ISSUES

1.  Entitlement to service connection for claimed bilateral 
hearing loss.  

2.  Entitlement to service connection for a claimed bilateral 
knee disorder.  

3.  Entitlement to service connection for a claimed bilateral 
foot disorder.  




REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel



INTRODUCTION

The veteran served on active duty from November 1954 to 
October 1957.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a July 2002 rating decision issued by the RO.  

The claims of service connection for bilateral knee and 
bilateral foot disorders are addressed in the REMAND portion 
of this document.  

These matters are being remanded to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran if further action required on his part.  



FINDINGS OF FACT

1.  The veteran is not shown to have manifested a hearing 
loss in service or for many years thereafter.  

2.  The veteran is not shown to a hearing loss involving 
either ear that is due to any event or incident of his period 
or active service.  





CONCLUSION OF LAW

The veteran is not shown to have a bilateral hearing 
disability due to disease or injury that was incurred in or 
aggravated by service; nor may a sensorineural hearing loss 
be presumed to have been incurred in service.  38 U.S.C.A. 
§§ 1110, 1112, 1113, 1131, 5103, 5103A, 5107, 7104 (West 
2002); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.385 (2005).  



REASONS AND BASES FOR FINDING AND CONCLUSION

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107) became law.  Regulations implementing the VCAA 
have since been published.  38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  

In this case, the Board finds that all relevant facts have 
been properly developed in regard to the veteran's claim, and 
no further assistance is required in order to comply with 
VA's statutory duty to assist him with the development of 
facts pertinent to his claim.  See 38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  

Specifically, there is no indication from the record of 
additional audiological treatment for which the RO has not 
obtained, or made sufficient efforts to obtain, corresponding 
records.  For reasons described in further detail below, the 
Board has determined that a VA examination addressing the 
veteran's disorder is not "necessary" under 38 U.S.C.A. 
§ 5103A(d).  

The Board is also satisfied that the RO met VA's duty to 
notify the veteran of the evidence necessary to substantiate 
his claim in letters issued between March and June of 2002.  

By these letters, the RO also notified the veteran of exactly 
which portion of that evidence was to be provided by him and 
which portion VA would attempt to obtain on his behalf.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); see also 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  

In these letters, the veteran was also advised to submit 
additional evidence to the RO, and the Board finds that this 
instruction is consistent with the requirement of 38 C.F.R. 
§ 3.159(b)(1) that VA request that a claimant provide any 
evidence in his or her possession that pertains to a claim.  

Here, the noted "duty to assist" letters were issued prior 
to the appealed rating decision.  Moreover, as indicated 
above, the RO has taken all necessary steps to both notify 
the veteran of the evidence needed to substantiate his claim 
and assist him in developing relevant evidence.  

Accordingly, the Board finds that no prejudice to the veteran 
will result from an adjudication of his claim in this Board 
decision.  

Rather, remanding this case back to the RO for further VCAA 
development would be an essentially redundant exercise and 
would result only in additional delay with no benefit to the 
veteran.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993); 
see also Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time.  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).  

Service connection may also be granted for any disease 
diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  

Also, certain chronic diseases, including such organic 
neurological disorders as sensorineural hearing loss, may be 
presumed to have been incurred during service if manifested 
to a compensable degree within one year of separation from 
active military service.  38 U.S.C.A. §§ 1112, 1113, 1137; 38 
C.F.R. §§ 3.307, 3.309.  

Before service connection may be granted for hearing loss, 
that loss must be of a particular level of severity.  For 
purposes of applying the laws administered by the VA, hearing 
impairment will be considered a disability when the 
thresholds for any of the frequencies at 500, 1000, 2000, 
3000 and 4000 Hertz is 40 decibels or greater; the thresholds 
at three of these frequencies are 26 or greater; or speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385.  

A careful review of the veteran's service medical records 
shows that he had no complaints of or treatment for a hearing 
loss; only whispered voice tests, rather than pure tone 
threshold tests, were conducted during service.  

The private medical records dated since January 1998 indicate 
a bilateral hearing loss disorder, as indicated by a 
significant decibel loss at the 3000 and 4000 Hertz levels.  

There exists, however, no indication that this disorder was 
manifest in service or within one year thereafter.  Indeed, a 
January 1998 private doctor's statement contains a comment 
that the veteran had "about a five to seven year history of 
progressive hearing loss."  

To date, the RO has not afforded the veteran a VA 
audiological examination, with an opinion as to the etiology 
of his claimed disorder.  Such an opinion is "necessary" 
under 38 U.S.C.A. § 5103A(d) when: (1) there is competent 
evidence that the veteran has a current disability (or 
persistent or recurrent symptoms of a disability), (2) there 
is evidence establishing that the veteran suffered an event, 
injury or disease in service or has a disease or symptoms of 
a disease within a specified presumptive period, (3) there is 
an indication the current disability or symptoms may be 
associated with service, and (4) there is not sufficient 
medical evidence to make a decision.  See 38 U.S.C.A. 
§ 5103A(c)(4).  

In this case, however, there is no evidence linking the 
veteran's disorder to service and no reasonable possibility 
that a VA examination would result in findings favorable to 
the veteran.  Accordingly, the Board finds that an etiology 
opinion is not "necessary."  See generally Wells v. 
Principi, 326 F.3d 1381 (Fed. Cir. 2003).  

Currently, the only evidence of record supporting the 
veteran's claim is his own lay opinion, as indicated in his 
June 2003 Notice of Disagreement.  

The veteran, however, has not been shown to possess the 
requisite medical training or credentials needed to render a 
competent opinion as to medical causation.  Accordingly, his 
lay opinion does not constitute medical evidence and lacks 
probative value.  See Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992); see also Routen v. Brown, 10 Vet. App. 183, 
186 (1997), aff'd, 142 F.3d 1434 (Fed. Cir. 1988); YT v. 
Brown, 9 Vet. App. 195, 201 (1996).  

Overall, the preponderance of the evidence is against the 
veteran's claim of service connection for bilateral hearing 
loss, and this claim must be denied.  

In reaching this determination, the Board acknowledges that 
VA is statutorily required to resolve the benefit of the 
doubt in favor of the veteran when there is an approximate 
balance of positive and negative evidence regarding the 
merits of an outstanding issue.  

That doctrine, however, is not applicable in this case 
because the preponderance of the evidence is against the 
veteran's claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990); 38 U.S.C.A. § 5107(b).  



ORDER

Service connection for a bilateral hearing loss is denied.  



REMAND

In a statement accompanying his August 2003 Substantive 
Appeal, the veteran noted that he had suffered from knee and 
foot pain since service and stated that "[t]he doctors at 
the University Drive VA hospital [said] my condition [would] 
continue to worsen until I [could] not walk at all."  

The claims file, however, contains no corresponding VA 
medical records; the only VA medical reports presently of 
record are audiological records from 2001.  

The efforts should thus be made to contact the Pittsburgh 
(University Drive) VA Medical Center (VAMC) and obtain 
records of treatment reported by the veteran.  

Accordingly, this case is REMANDED to the RO for the 
following action:

1.  The RO should contact the Pittsburgh 
VAMC and request all treatment records of 
the veteran.  All records received by the 
RO must be added to the claims file.  If 
the search for such records has negative 
results, documentation to that effect 
should be included in the claims file.  

2.  Then, after completion of any other 
indicated development, the RO should 
readjudicate the veteran's  claims for 
service connection for bilateral knee and 
bilateral foot disorders.  If the 
determination of one or both of these 
claims remains unfavorable, the veteran 
and his representative must be furnished 
with a Supplemental Statement of the Case 
and given an opportunity to respond 
thereto.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The veteran has the right to submit additional evidence and 
argument on this matter.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).  



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals




 Department of Veterans Affairs


